In a proceeding by a wife pursuant to article 8 of the Family Court Act, the respondent husband appeals from the following three orders of the Family Court, Nassau County: (1) a temporary order of protection, entered September 4, 1963; (2) an order entered November 13, 1963, which suspended judgment for six months; and (3) an order of protection, entered November 13, 1963, which directed the respondent husband to remove from the marital home as of September 4, 1963 and to remain away therefrom and from, his wife for 12 months. (The County Attorney of Nassau County has been granted leave to file a brief amicus curice, which we have considered.) Appeal dismissed, without costs. Since the temporary order of protection of September 4, 1963 was superseded by the order of protection of November 13, 1963, and since the two orders of November 13, 1963 are no longer in effect by reason of the expiration of their effective periods, the appeal is now academic as to all the orders. We have nevertheless examined the merits of this appeal, and would have affirmed the orders on the merits if we were not dismissing the appeal as academic. Beldock, P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.